Citation Nr: 0628988	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial compensable rating for erectile 
dysfunction (ED).

3.  Entitlement to an increased rating for diabetes mellitus 
(DM), Type II, to include diabetic retinopathy.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In October 2005, the veteran testified 
at a video conference hearing before the undersigned.  

The issue of an increased rating for Type II, to include 
diabetic retinopathy is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently has Level I hearing in his right 
ear and Level II hearing in his left ear.

2.  The veteran does not have deformity of the penis.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.85, Part 4, 
Diagnostic Code 6100 (2005).

2.  The criteria for a compensable evaluation for ED 
disability are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.7, 4.31, 4.115b, Diagnostic Code 
7599-7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Ratings For Bilateral Hearing Loss and ED

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

A letter dated in March 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The VCAA letter informed the claimant that 
additional information or evidence was needed to support the 
initial service connection claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The VCAA letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claims be granted.  In 
an August 2004 rating decision, the RO granted service 
connection for bilateral hearing loss and ED and the issues 
on appeal with regard to these issues concern the claims of 
entitlement to higher evaluations for these now service-
connected disabilities.

Even though the VCAA letter did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  As stated above, the RO awarded 
service connection for bilateral hearing loss and ED in an 
August 2004 rating decision and assigned initial 
noncompensable disability ratings.  Therefore, the VCAA 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is not 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial noncompensable disability ratings 
and is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued an April 2005 statement 
of the case (SOC) which contained, in pertinent part, the 
pertinent criteria for establishing a higher rating.  See 
38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  See also Dingess/Hartman.

The claimant's pertinent VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded VA examinations in June and July 2004.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss and ED since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The June and July 2004 VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  These examinations are adequate upon which to base 
a decision.  The records satisfy 38 C.F.R. § 3.326.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, uniform ratings are 
appropriate.  

Bilateral Hearing Loss

In evaluating service connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).
The schedule provides a table (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment.  
Testing for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).  

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  (Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.)

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

In written correspondence and at his personal hearing, the 
veteran contends that his hearing has deteriorated.  His 
spouse supports his statements.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  His 
wife can attest to matters that she can observe.  However, as 
lay persons, they have not been shown to be capable of making 
medical conclusions, thus, their statements regarding 
causation are not competent, at least as to the measurable 
level of hearing loss that must be provided by the 
appropriate testing for VA rating purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In other words, even 
though the veteran is competent to report that he has 
difficulty hearing and his family member is competent to 
state that she has observed such difficulty, they are not 
competent to state the level of hearing loss at the specific 
decibel levels required for evaluation under the VA Rating 
Schedule.

The veteran was afforded a VA audiological examination in 
July 2004, which showed puretone thresholds, in decibels, as 
follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
65
80
LEFT

10
10
60
80

There was speech recognition of 92 percent in the right ear 
and 90 percent in the left ear.  

The Board notes that the VA examiner also provided the 
decibel readings for 500 Hertz, but application of such is 
not necessary for calculating the average since it is not 
pertinent for rating the veteran.  See 38 C.F.R. § 4.86(a).  

In viewing 1000, 2000, 3000, and 4000 Hertz, the puretone 
threshold average in the right ear was 48.75.  The puretone 
threshold average in the left ear was 40.  The VA examiner 
indicated that the veteran had a bilateral high frequency 
hearing loss.  The bilateral hearing loss was noted to be 
mild.  

Under the rating criteria, the July 2004 examination results 
constitute Level I hearing on the right and Level II hearing 
on the left.  When combined, the result is a non-compensable 
or 0 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  

The objective evidence does not support a compensable 
schedular evaluation based on the current level of impairment 
for hearing loss.  The Board is bound in its decision by 
application of the rating schedule to the reported test 
results.  The preponderance of the evidence is against the 
claim for a compensable evaluation for the veteran's hearing 
loss disability.  Thus, the benefit sought on appeal must be 
denied.  

ED

The veteran's ED is rated under Diagnostic Code 7599-7522.

The veteran's service-connected impotency has been rated as 
non-compensable.  See also 38 C.F.R. § 4.115b.  The Board 
notes that service connection for erectile dysfunction was 
granted as secondary to service-connected diabetes mellitus 
by August 2004 rating decision.

Diagnostic Code 7522 (penis, deformity with loss of erectile 
power) (emphasis added) provides a 20 percent disability 
rating.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a noncompensable evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

The veteran was examined in June 2004.  At that time, the 
veteran reported that he had a 10 year history of erectile 
dysfunction.  The veteran initially had successfully used a 
pump, but began having difficulty even with the pump.  He 
then had Caverject injections which were successful for a 
short period of time.  Currently, he was having difficulty 
maintaining erections even with the injections and was only 
successful about 25 percent of the time.  Physical 
examination of the genitals was performed.  No deformity was 
shown.  

The objective medical evidence reveals no deformity of the 
penis.  As such, the Board cannot grant a 20 percent 
evaluation under Diagnostic Code 7522 for erectile 
dysfunction with deformity of the penis.  Impotency alone 
warrants only a noncompensable evaluation, as the criteria 
for a compensable evaluation under Diagnostic Code 7522 
requires deformity of the penis. 3 8 C.F.R. §§ 4.31, 4.115b.  

The preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's ED disability.  
Thus, the benefit sought on appeal must be denied.  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

An initial compensable rating for ED disability is denied.  


REMAND

At his personal hearing, the veteran indicated that he had 
been examined by Scott Taylor, M.D., for his diabetes 
mellitus in August 2005, and would be submitted the report to 
show the current level of his DM, Type II.  That report has 
not been received.  In addition, as the veteran indicates 
that his DM, Type II has worsened, he should be afforded 
another VA examination.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED for the following 
actions:

1.  After securing the appropriate 
medical release, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment by Dr. Scott Taylor to include 
the August 2005 medical treatment report.  

2.  Schedule the veteran for a DM 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  The 
examiner should state if the DM II results in 
the requirement of insulin, restricted diet, 
and regulation of activities.  The examiner 
should also determine if the veteran has 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalizations or 
visits to a diabetic care provider.  If so, 
the frequency of the hospitalization and/or 
visits to the diabetic care provider should 
be indicated.  The examiner should also state 
if the veteran has progressive loss of weight 
and strength.  In addition, the examiner 
should identify any other complications of DM 
II and should address any current 
manifestations of diabetic retinopathy.  

A rationale for any opinion expressed should 
be provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


